DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention II, claims 1 and 4-19 in the reply filed on 12-17-2020 is acknowledged.  Claims 2 and 3 stand withdrawn, the restriction is made final.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,13,14 and 16 of prior U.S. Patent No. 10,245,631. This is a statutory double patenting rejection.  Claim 1 of the application is identical to the claim 1 of the patent.  Claim 4 of the application is identical to claim 13 of the patent. Claim 5 of the application is identical to claim 14 of the patent. Claim 6 of the application is identical to claim 16 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, line 2, recites “a flange”, it is not clear if this the flange recited in claim 1, line 4 or if a different flange is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,7-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isuzu (JP 58-212817).  Isuzu discloses a roller set (1,10) for forming regions of a pipe element (A) having an inner surface (25) and an outer surface (27).  Isuzu discloses that the roller set (1,10) comprises an inner roller (1) rotatable about a first axis (Fig. 1) and contacting the inner surface of the pipe (25) and an outer roller .  


 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuzu in view of Williams (6,196,039).  Isuzu does not disclose that the raised features contact the pipe at different at different times.  Williams teaches raised features (210,212) of different height on an outer roller (202) of a grooving roll set (202,204) wherein the feature (210; Fig. 5B) contacts a pipe outer surface (208) prior to the feature (212) making contact with the pipe.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the raised features on the outer roller of Isuzu to have different heights as taught by Williams in order to form grooves of different depth.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuzu in view of Chatterly (5,570,603).  Isuzu does not disclose that the pipe is at an orientation angle of from about 1-3°.  Chatterly teaches that it is known to orient a pipe (Te) at an angle of about 1-2.5° (col. 10, lines 50-53).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to orient the tube of Isuzu at an angle as taught by Chatterly in order to assist in feeding and supporting the tube during the grooving operation. 

Allowable Subject Matter


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725